Citation Nr: 1529231	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to February 1985 and from
November 1986 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2012, the Board denied entitlement to a TDIU, to include on an
extraschedular basis.  The Veteran appealed this decision to the United States Court
of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion for Remand requesting that the Court vacate the November 2012 decision and remand the appeal for further action consistent with the motion.  By Order dated in July 2013, the Court granted the Joint Motion.  

The appeal was remanded in December 2013.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2013 remand, the Board noted that pursuant to the July 2013 Joint Motion, the parties agreed that the Board relied upon inadequate medical opinions, did not provide an adequate statement of reasons or bases with respect to compliance with VA s duty to assist, and did not fully address items of favorable evidence.  However, notwithstanding the Joint Motion, in October 2013 the  Veteran's attorney submitted a letter indicating that the Veteran "would like to have a hearing at his local VA Regional Office by travel board hearing."  

The Board therefore remanded the appeal to afford the Veteran the requested hearing.  A hearing was scheduled in April 2015.  In March 2015, the Veteran's attorney advised the RO that the Veteran was unable to travel and could not attend the hearing.  Subsequently in March 2015, she requested that a hearing be rescheduled at the New Orleans, Louisiana RO to reduce the Veteran's travel time.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing (or videoconference hearing, if willing) at the New Orleans RO before a Veterans Law Judge.  
 
After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but 
should return the claims folder to the Board for further appellate review.   



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




